Citation Nr: 1101477	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for duodenal 
ulcer status post transection of the duodenum and status post 
gastrojejunostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


	INTRODUCTION	

The Veteran had active military service from February 1951 to 
October 1953.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2010.  This matter was originally 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  
The issue of entitlement to a TDIU was denied by the February 
2008 rating decision.  Since then, entitlement to a TDIU has been 
again raised by the record.  This issue is being referred to the 
RO for appropriate development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected duodenal ulcer status post 
transection of the duodenum and status post gastrojejunostomy is 
manifested by a continuing cycle of diarrhea and constipation, 
with frequent flare-ups involving abdominal cramping, vomiting, 
weight loss, and malnourishment; it is not totally incapacitating 
and has not been manifested by recurring melena or hematemesis, 
anemia, or serious complication such as liver abscess.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for duodenal ulcer status 
post transection of the duodenum and status post 
gastrojejunostomy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7328 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in October 2006 and December 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, 
the letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates.  The December 
2008 letter specifically advised the Veteran that he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation included statements from employers as to 
job performance, lost time, or other information regarding how 
his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA examination in August 2010.  38 C.F.R. § 
3.159(c)(4).  The August 2010 VA examiner addressed severity of 
the Veteran's service-connected gastrointestinal disability in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
August 2010 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case is 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's claim was previously evaluated pursuant to §4.114, 
Diagnostic Code 7305 for duodenal ulcer and has most recently 
been evaluated pursuant to §4.114, Diagnostic Code 7328 for 
resection of small intestine.

Under Diagnostic Code 7305 for duodenal ulcer disease, a 40 
percent rating is warranted if the disability is moderately 
severe; the manifestations are less than those of severe duodenal 
disease but there is impairment of health manifested by anemia 
and weight loss; or there are recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more times 
a year. A 60 percent rating is warranted if the disability is 
severe, manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health. 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2010).

Under Diagnostic Code 7328 for resection of small intestine, a 40 
percent rating requires definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight loss.  
A 60 percent rating requires marked interference with absorption 
and nutrition, manifested by severe impairment of health 
objectively supported by examination findings including material 
weight loss.  NOTE: Where residual adhesions constitute the 
predominant disability, rate under DC 7301.  38 C.F.R. § 4.114, 
DC 7328.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for which 
are listed in the following paragraph, do not lend themselves to 
distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. §§ 4.14 and 4.113.  Thus, ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  Again, a single 
evaluation will be assigned under the Diagnostic Code that 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Historically, in June 2002 VA, the Veteran was seen at the 
Emergency Room at a private hospital and admitted for gallbladder 
disease and underwent surgery.  The Veteran was discharged two 
days after his surgical procedure, and he had to be readmitted 
into the hospital secondary to experiencing a lacerated duodenum.  
The Veteran underwent another surgery for repair of his small 
intestine.  The Veteran reported upset stomach, bloating, 
belching, and passing gas.  At that time, the Veteran's weight 
was 229 pounds.

In June 2003, the Veteran reported that at the time of his 
duodenum surgery, it was determined that he had an abdominal 
aneurysm almost six centimeters in size but the type of stent 
that they wanted to put in was not available until March 2003; so 
in March 2003, an abdominal aneurysm stent was placed.  The 
Veteran's weight was 219 pounds, substantially lower than what it 
was the first visit on January 31, 2002 when it was 258 pounds.  
Physical examination demonstrated abdomen was protuberant with no 
hepatospenomegaly.  There was a scar of surgery to his anterior 
abdomen from the gallbladder and all of the surgeries that were 
well healed.

In October 2003, the Veteran's weight was 227 pounds.  In March 
2004, the Veteran's weight was 213 pounds.  In September 2004, 
the Veteran's weight was 213 pounds.  In March 2005, the 
Veteran's weight was 228 pounds.  In September 2005, the 
Veteran's weight was 233 pounds.  In March 2006, the Veteran's 
weight was 225 pounds.  In September 2006, the Veteran's weight 
was 227 pounds.

Private medical records from April 2005 to November 2005 indicate 
that the Veteran presented to establish primary care in April 
2005.  The Veteran reported that in 2003, he had an abdominal 
aneurysm repair and had been having that checked annually.  He 
had generally been feeling good.  He reported a long history of 
stomach ulcers, that he was treated for h-pylori and then his 
ulcer seemed to resolve completely for a long time although he 
started having return of some of his dyspeptic symptoms.  The 
Veteran reported that he was on Omeprazole 20 mg for the prior 1 
1/2 years due to dyspepsia.  The provider noted that the Veteran 
seemed to have a lot of increased gas, more over the last six 
months, and that he tended to burp a lot.  The Veteran reported 
that he noticed since his aneurysm repair that he had developed 
some bulges in his stomach wall which had been generally 
asymptomatic.  On April 27, 2005, the Veteran reported that a lot 
of his abdominal gas and bloating symptoms had resolved since 
going off of the Ditropan and that he was not having those 
symptoms.  

In June 2005, the Veteran complained of some abdominal 
discomfort, primarily a lot of gas centered in his lower abdomen.  
The Veteran denied any oral gas or dyspepsia.  The Veteran's 
stools were noted to have regular, no melena or hematochezia, and 
no diarrhea.  In July 2005, the Veteran was in for follow up of 
dyspepsia.  It was noted that he was treated with a 10 day course 
of Biaxin, Amoxicillin and Aciphex for suspected H-Pylori 
gastritis.  The Veteran reported that since he had completed his 
treatment, his GI symptoms had resolved completely.  The examiner 
noted that the Veteran had no gas, no dyspepsia, and he felt 
great.  The examiner noted that the Veteran had been off of his 
Enablex, as well as his Metoprolol, and his Prilosec.  During his 
treatment, he had some very large bowel movements and that his 
bowels had been regular since then.  In August 2005, the Veteran 
reported that his dyspepsia symptoms seemed to be cleared while 
he was on the Biaxin, Amoxicillin and Aciphex, but came back 
about 4-5 days after he was off the medications.  The Veteran 
reported having a lot more abdominal discomfort, dyspepsia, and 
bloating.  The Veteran reported starting himself on some Pepcid 
AC Complete, and his stomach symptoms had been good, his bowels 
have been regular.  The Veteran reported that he had had trouble 
with his stomach since 1952 but that his symptoms had been worse 
recently and that when off the Aciphex, he developed vomiting and 
had some regurgitation of some bile tasting liquid.  Physical 
examination demonstrated that his abdomen was obese but soft and 
there was no real tenderness.  The Veteran's had some bulging of 
a couple of spots along his midline surgical scars and some 
weakness of the abdominal wall, but no definite hernia was 
palpable.  The Veteran underwent biopsy of duodenum and stomach 
on August 24, 2005 which showed mild chronic duodenitis and 
gastritis.  Follow-up appointment in September 2005 which noted 
that mild, diffuse chronic gastritis was likely secondary to some 
bile reflux from his gastroduodenostomy.

The Board notes at this point that the Veteran filed his claim in 
September 2006; and thus, the Board has considered all medical 
evidence for the period from the year prior to the filing of the 
claim.

In November 2005, the Veteran presented with complaints of 
abdominal bloating and gassiness.   The Veteran also noted nausea 
off and on and spells of vomiting some kind of bile.  At that 
time, the Veteran weighed 223 pounds.  Physical examination 
demonstrated an obese abdomen, a little bit firm but not terribly 
so, active bowel sounds but not hyperactive.  The examiner noted 
as she palpated around, she could actually hear the gurgling to 
the upper abdomen but none to the lower abdomen.  She also noted 
that abdominal film showed no constipation or obstruction.  

In December 2005, the Veteran returned for a recheck of his 
dyspepsia and GERD-type issues.  The Veteran reported that his 
symptoms were much better and that there was not as much pain, 
bloating, or gassy type feelings at all.  Assessment was 
resolving dyspepsia.

In January 2006, the Veteran's weight was 258 pounds.  

On September 1, 2006, the Veteran presented to VAMC with 
complaints of significant worsening of GERD and gas for past six 
months.  His weight was 227 pounds.  The Veteran stated that he 
had an occasional good day where his stomach problems were not as 
bad but stated that he generally had at least two days weekly 
that his stomach problems were unbearable.  An upper GI on 
September 19, 2006 revealed a small sliding hiatal hernia and 
gastritis.  EGD was advised.  

In March 2007, the Veteran's weight was 223 pounds.  The Veteran 
reported constipation at times and loose stools at times.  

In March 2007, the Veteran underwent VA examination.  He reported 
continued abdominal distention, bloating, gas, and rectal 
irritation due to problems with diarrhea.  Physical examination 
demonstrated that the abdomen was obese, soft, nontender, non-
distended with diffuse bowel sounds.  There was an 18-centimeter 
midline incision that was probably used for both his duodenal 
repair and his abdominal aortic aneurysm repair.  There was 
evidence of two midline incisional hernias and multiple 
laparoscopic scars on the abdomen.  Impression was longstanding 
duodenal ulcer disease with questionable gastric motility 
problems following ulcer repair.  The examiner opined that the 
Veteran's subsequent surgery complication following a 
laparoscopic cholecystectomy led to injury to his duodenum and 
likely to the nerve supply to his bowel, that he subsequently 
developed longstanding problems with gastric distension, 
bloating, poor gastric motility, and discomfort.  The examiner 
opined that the Veteran's gastric symptoms appeared to be worse 
than they were when he was previously rated.    

In July 2007, the Veteran's weight was 215 pounds.  At that time, 
more weight loss was advised.

A March 2008 Upper GI examination showed that there appeared to 
be a freely functioning Billroth II type of anatomosis near the 
gastric antrum.  The remnant of the distal portion of the stomach 
and proximal duodenum appeared to remain in place.  It was noted, 
"I am suspicious of an ulceration on the lesser curvature of the 
antrum in the stomach.  I did not see this initially during the 
course of the exam but later on in the procedure it became 
noticeable.  I think it is a real finding and not superimposed 
bowel since I evaluated this area on multiple attempts."

In April 2008, the Veteran called in with complaints of 
persisting diarrhea, about once a week and then hard stools on 
the other days noted to be very uncomfortable.

A June 2008 ultrasound examination was noted to be very limited 
due to excessive amount of bowel gas.  A June 2008 CT scan showed 
a gastro enteric fistula, most likely secondary to a penetrating 
anterior antral ulcer and prominent duodenitis involving the 
proximal duodenum.  It was noted that eroding gastric neoplasm 
was less likely but not excluded.  

In July 2008, the Veteran was seen for a recheck after 
hospitalization for complaints of numbness in face and down left 
arm.  The nurse practitioner noted that the Veteran had had bowel 
troubles for several years since surgery in 2002 with a 
complicated duodenum puncture, cholecystectomy and ended up 
having a gastric bypass type surgery and has had the subsequent 
malabsorption and diarrhea problems since then.  It was also 
noted that the Veteran had met with Dr. Cramer numerous times and 
had gone through testing and was maintained on some pancreatic 
digestive enzymes following an aggressive course of antibiotics 
plus Protonix.  The Veteran was taking the digestive enzymes, 
plus Reglan, twice a day, prior to meals, in additional to his 
cardiac medication.  The nurse practitioner noted that the 
Veteran had these spells of diarrhea off and on and also had a 
pattern of eating, feeling bloated, having a sour taste, and then 
having diarrhea.  She noted also that the Veteran had good days 
and bad days and that over the years, the Veteran had learned 
fairly well what foods to avoid although he asked again for diet 
recommendations. 

A July 2008 referral letter authored by Dr. Cramer, Department of 
Gastroenterology, noted that for the prior several months, the 
Veteran had had post prandial abdominal pain with diarrhea, 
weight loss, and some intermittent nausea and vomiting.  Dr. 
Cramer noted that the Veteran had had an endovascular stent 
repair of an aortic aneurysm and a cholecystectomy with an 
inadvertent perforation of the descending duodenum requiring a 
duodenal exclusion procedure with a gastrojejunostomy.  
Colonoscopy was unrevealing, and gastroscopy showed postsurgical 
changes with an intact gastrojejunostomy.  Small bowel biopsy was 
negative for sprue and sprue antibody testing was normal.  
Glucose hydrogen breath test was markedly elevated.  Stool 
analysis for GI infections was negative.  Dr. Cramer noted that 
the Veteran seemed to have improvement of symptoms temporarily 
from trials of antibiotics, however, as soon as the antibiotics 
were stopped, the symptoms returned.  Dr. Cramer noted that he 
was referring the Veteran regarding another opinion as to the 
etiology of his abdominal pain that is mainly post prandial with 
weight loss, intermittent nausea, vomiting and diarrhea and that 
there was evidence for both bacterial overgrowth and possible 
mesenteric and celiac artery insufficiency.

At the end of July 2008, it was noted that the following issues 
were discussed with the Veteran:  Chronic diarrhea.  The Veteran 
had had chronic diarrhea since his gastrojejunostomy with spells 
of constipation.  He stated that he would have diarrhea for three 
to four days and then may not have a bowel movement for three or 
four days.  The pattern was not fixed.  Sometimes he might have 
diarrhea followed by less frequent stools, then back to the 
diarrhea phase.  The Veteran had been treated for bacterial 
overgrowth and was at that point completing a course of 
tetracycline, but his diarrhea had worsened over the prior few 
months.  C. difficile and stool studies were negative.  The plan 
was to check tissue transglutaminase antibodies and do a 48-hour 
quantitative fecal fat.  Depending upon the results of the 
investigations, it would need to be determined if the Veteran had 
malabsorption versus bacterial overgrowth contributing to his 
diarrhea.  Flexible sigmoidoscopy with biopsies was negative, and 
there was no evidence of collagenous or microscopic colitis.  If 
no evidence of significant malabsorption, would manage with 
dietary manipulation; i.e., a low osmolality, low free sugar 
diet, and possibly use of loperamide for symptomatic control.  

Abdominal pain, nausea, and vomiting.  The Veteran reported a 1.5 
year history of incessant, burning/crampy epigastric pain without 
radiation, regurgitation, pyrosis, halitosis, or shortness of 
breath.  The Veteran stated that the pain was present always and 
at baseline, rated it as a 5/10 intensity.  It was noted that the 
Veteran reported that at times, he would experience pain 
paroxysms lasting on the order of minutes which at their worst he 
rated 9/10 in intensity but denied any temporal correlation with 
food ingestion.  The Veteran reported a two-month history of 
nausea and vomiting.  He reported that at first, he would have 
one to two episodes per week but that over time, such episodes 
became increasingly frequent and could occur up to eight times 
per day.  The Veteran specifically denied a history of early 
satiety, and he reported that emesis occurred several hours after 
a meal consisting of a liquidy brownish/greenish material without 
any recognizable food products having a very foul taste and odor.  
It was noted that these symptoms were of unclear etiology.  The 
Veteran was noted to have an anastomotic ulcer and the plan was 
to treat this with Protonix and ask the Veteran to eat frequent 
smaller meals.

Also noted was a history of peptic ulcer disease.  Dr. Neumann 
noted that the differential was very broad and in reality, the 
Veteran's etiology was most likely multifactorial.  Nausea and 
vomiting may be secondary to polypharmacy, coronary artery 
disease, chronic kidney dysmotility, undetected diabetes, thyroid 
disorder, or Addison's disease.  Less likely on the differential 
was CNS pathology.  The Veteran had already undergone an EGD at 
an outside hospital which revealed an intact gastrojejunostomy 
without evidence of proximal small bowel obstructing masses.  In 
addition, the Veteran had undergone a CT scan of the abdomen and 
pelvis with contrast despite his CKD which per report revealed 
postoperative changes, no evidence of bowel obstruction and 
question celiac and mesenteric artery stenosis.  

A September 2008 letter by Ms. Leschensky, Nurse Practitioner at 
the Mayo Clinic, noted that the Veteran had undergone extensive 
testing and evaluation for recurrent debilitating symptoms 
including nausea, vomiting, constipation and diarrhea and that 
his symptoms had been identified as a bacterial overgrowth that 
was recurrent secondary to a blind loop syndrome as a result of a 
previous gastrojejunostomy which was a result of a duodenal 
injury following a cholecysteomy in 2003.  It was noted that the 
Veteran had been dealing with these symptoms over the last four 
to six years with worsening problems in the last six to 12 
months.  It was noted that despite treatment efforts, the Veteran 
still suffered from significant discomfort requiring that he be 
home much of the time.  His ailments had created increased 
weakness, weight loss, loss of appetite, and anemia as a result.

A June 2009 letter by Ms. Leschensky noted that the Veteran had a 
chronic condition which impeded travel from home for any extended 
length of time, that the condition was related to a chronic 
malabsorption from bacterial overgrowth resulting from what is 
called blind loop syndrome.  She noted that the Veteran had a 
history of cholecystectomy in 2003 with an inadvertent duodenal 
perforation and required a duodenal exclusion procedure which 
results in this blind loop syndrome and gastrojejunostomy.  Ms. 
Leschensky noted that the Veteran's chronic malabsorption results 
in daily urgent diarrhea, which although treated with 
antibiotics, has been unsuccessfully treated and continues to 
have debilitating diarrhea that is urgent with frequent episodes 
of nausea and vomiting as well.  It was noted that the Veteran 
had been unable to travel away from home for the past two years 
at least and that because the specialists are only trying to keep 
the Veteran's symptoms at bay with monthly rotating antibiotic 
therapy with no other good alternative treatments at this time, 
travel in the future is also unlikely.

A June 2009 letter authored by Dr. Cramer noted that the Veteran 
had malabsorption from bacterial overgrowth resulting from a 
blind loop syndrome and that the Veteran had a history of a 
cholecystectomy with inadvertent duodenal perforation requiring a 
duodenal exclusion procedure resulting in a blind loop syndrome 
requiring lifelong rotating antibiotic therapy for this 
condition.

A June 2009 letter from the Veteran's daughter, a registered 
nurse, indicates that at first the Veteran's symptoms took the 
form of an occasional episode of nausea and vomiting, at times 
accompanied by diarrhea and/or constipation but that over the 
years, the episodes began to occur with increasing frequency.  
She also noted that by the summer of 2007, he was almost 
constantly ill and that by the summer of 2008, he had 
unintentionally lost nearly 50 pounds and was unable to leave the 
house for fear of not having access to a bathroom when the 
diarrhea occurred.  The Veteran's daughter noted that in July 
2008, he was taken to ER after vomiting for a couple of days and 
almost continuous diarrhea at which time he was treated for 
dehydration and nausea.  She noted that he followed up at the 
Mayo clinic where it was determined that his symptoms were being 
caused by an overgrowth of bacteria in a part of the intestine 
that had become a dead-end as a result of the 2002 gastric 
resection and that the staff at the Mayo Clinic confirmed that 
the only known treatment for the condition was to take a course 
of antibiotics every month in order to keep the bacterial counts 
to a minimum.  The Veteran's daughter noted that despite this 
treatment, the Veteran still had almost continuous diarrhea, 
nausea, and/or vomiting, little appetite, and little energy.    

In October 2009, the Veteran weighed 208 pounds.

Private medical record dated in November 2009 indicate that the 
Veteran presented with report of intermittent episodes of 
vomiting and diarrhea.

In December 2009, the Veteran underwent VA examination.  The 
Veteran reported that he experienced increasing abdominal pain 
and then expels a huge amount of gas.  The Veteran also noted 
that since the 2007 VA examination, he has experienced increased 
nausea, vomiting and flatulence and that his abdominal pain is 
more constant and severe.  The Veteran reported being 
hospitalized in 2008 for nausea, vomiting, and dehydration and 
reported weekly nausea, vomiting, diarrhea several times a week 
and belching, constipation, weight loss, and intestinal 
gas/distension pain.  The Veteran denied hematemesis and melena.  
Physical examination demonstrated that the Veteran weighed 200 
pounds and his abdomen was distended.  There were no signs of 
significant weight loss, malnutrition, and anemia.  There was no 
jaundice or pallor, no organ enlargement noted, no abdominal 
tenderness.  Multiple incisional hernias were noted to be auto-
reducible and nontender and tympanic percussion was noted over 
distended bowel loops.  Bowel sounds were hyperactive.

In August 2010, the Veteran underwent VA examination.  The 
Veteran reported that in 2002, he was having abdominal pain and 
underwent laparoscopic cholecystectomy at a private hospital, 
that his duodenum was badly damaged from the surgery, that he had 
bloating, gas and vomiting, and that he underwent second 
operation to repair damaged duodenum.  The Veteran reported that 
he thought that the duodenum ulcer improved after surgery but 
then he developed small intestine problem distal to the duodenum.  
The Veteran reported that after the surgery and subsequent re-
operation, the most significant problem was unbelievable amounts 
of foul smelling gas and lots of belching.  The Veteran reported 
alternating diarrhea and constipation and noted that he was 
fearful of leaving the house because he has sudden urges and lack 
of control over bowel movements.  The Veteran reported vomiting 
one to two times a week, mostly bile, not associated with meals,  
He also reported random abdominal burning pain located mainly in 
epigastrium and going up his esophagus.  The Veteran reported 
random pain about 75 percent of the time, especially in the 
mornings   He also reported no blood or coffee ground emesis, no 
melena, no hematemesis.  The Veteran had unintentionally lost 65 
to 70 pounds since 2002.  The Veteran reported frequent nausea, 
daily diarrhea, and daily heart burn.  Physical examination 
demonstrated that the Veteran weighed 189 pounds.  

The Veteran has many overlapping digestive system diagnoses to 
account for his current gastrointestinal symptomatology.  Where 
it is not possible to distinguish the effects of a nonservice-
connected condition from those of a service-connected condition, 
the reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no 
indication in the record that it is possible to distinguish the 
symptoms from the Veteran's various gastrointestinal diagnoses, 
the entire constellation of symptoms will be considered here.  
Those symptoms are fully described in the clinical records, as 
well as in the statements of the Veteran and his daughter.  
Consistently, the Veteran has been on a continuing cycle of 
diarrhea and constipation in addition to severe abdominal pain 
and recurrent nausea and vomiting.  

As noted above, under the rating criteria currently used for the 
Veteran's service-connected disability, the next higher, and 
maximum, rating of 60 percent is warranted for marked 
interference with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss.  38 C.F.R. § 4.114, DC 
7328.  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  38 C.F.R. § 4.112 (2010).  In this case, the record 
indicates that there has been interference with absorption and 
nutrition; in addition, VA medical records indicate that the 
Veteran's weight has fluctuated between 258 in January 2002 and 
189 at the August 2010 VA examination, a difference of nearly 70 
pounds.  Considering the diagnostic code above, the Board finds 
that the Veteran's symptoms during the entire appeal period more 
nearly approximate those contemplated by a 60 percent disability 
rating as the Veteran's symptoms have resulted in a significant 
limitation of his daily activities and significant impairment of 
his health. 

However, the evidence does not indicate that the Veteran's 
disability picture more nearly approximates the level of symptoms 
required for a 100 percent disability rating.  In this case, the 
Veteran's service-connected gastrointestinal disability is not 
totally incapacitating and has not been manifested by recurring 
melena or hematemesis as required by Diagnostic Code7306 for 
marginal (gastrojejunal) ulcer or anemia or serious complication 
such as liver abscess as required by Diagnostic Code 7323 for 
ulcerative colitis.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected duodenal 
ulcer status post transaction of the duodenum status post 
gastrojejunostomy presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The disability does not result in symptoms 
not contemplated by the criteria in the rating schedule.  Hence 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 

As a final matter, although the individual symptoms of the 
Veteran's service-connected gastrointestinal disability have 
fluctuated during the appeal period, the level of disability has 
remained relatively stable.  Therefore, staged ratings under Hart 
v. Mansfield, supra, are not required.  To summarize, the 
evidence supports a 60 percent rating, and no higher, for the 
Veteran's service-connected gastrointestinal disability for the 
entire appeal period.


ORDER

Entitlement to an evaluation of 60 percent for duodenal ulcer 
status post transection of the duodenum and status post 
gastrojejunostomy is granted subject to the law and regulations 
governing the payment of monetary benefits.


 

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


